Citation Nr: 0020503	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and April 1999 rating 
decisions by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs. 

The issue of entitlement to service connection for a heart 
disorder, secondary to service-connected PTSD, will be 
addressed in the remand portion of this decision.

In a statement received in January 1997, the veteran 
requested service connection for teeth deterioration, 
secondary to a service-connected dental condition.  As it 
does not appear from the record that this claim has been 
adjudicated by the RO, it is referred for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD symptomatology is currently manifested 
by subjective complaints of anxiety, depression, sleep 
disturbance, anxiety around people, an exaggerated startle 
response, hypervigilence, and nightmares, and objective 
findings of no acute distress, no observed abnormal movements 
or mannerisms, indications of good hygiene, clear and 
coherent speech, orientation to name, place, date, and to the 
present situation, an organized thought process, no delusions 
or hallucinations, no abnormal impulse, appropriate behavior 
without any indication of panic attacks or obsessive 
behavior, no homicidal or suicidal ideation, good recall of 
remote and recent events, adequate attention, and 
concentration, intact judgment and insight, and quite 
appropriate interaction and communication to the situation.

2.  The veteran's PTSD current symptomatology is not 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's claim for service connection for a heart 
condition, secondary to service-connected PTSD, is plausible 
and capable of substantiation; there is medical evidence of 
record showing a relationship between the veteran's service-
connected PTSD disability and his non-service connected heart 
condition.

4.  Service connection, on July 15, 1997, was in effect for 
scarring and retraction, both ear drums, nerve deafness, then 
rated as 50 percent disabling; PTSD, then rated as 10 percent 
disabling; tinnitus, then rated as 10 percent disabling.  The 
veteran's combined service-connected disability rating was 60 
percent.

5.  Service connection, on April 1, 1999, was in effect for 
scarring and retraction, both ear drums, nerve deafness, then 
rated as 50 percent disabling; PTSD, then rated as 30 percent 
disabling; tinnitus, then rated as 10 percent disabling.  The 
veteran's combined service-connected disability rating was 70 
percent.

6.  The veteran was granted a 100 percent schedular rating, 
effective April 12, 1999, for his service-connected scarring 
and retraction, both ear drums, nerve deafness, by a November 
1999 RO decision.

7.  The veteran has 3 years of high school and employment 
experience as a farmer and as a maintenance man; he last 
worked in 1989.

8.  The evidence does not reveal that any of the veteran's 
service-connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

9.  The evidence does not reveal that the veteran's service-
connected disabilities are of such severity as to preclude 
all forms of substantially gainful employment.

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
condition, secondary to service-connected PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased rating for PTSD, currently 
rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (1999).

3.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a heart disorder, secondary to 
service-connected PTSD

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well 
grounded claim for service connection for a heart disorder.  
A claim for secondary service connection must, as must all 
claims, be well grounded under 38 U.S.C.A. § 5107(a).  See 
Dinsay v. Brown, 9 Vet. App. 79, 86 (1996) (requiring medical 
evidence showing a relationship between a service-connected 
disability and the condition claimed to be secondarily 
service-connected).  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Board finds the veteran's secondary service connection 
claim to be well-grounded.  In this regard, the claims file 
includes a June 1997 statement from the veteran's private 
physician which contains a diagnosis of a current coronary 
disability, and a medical opinion generally relating that 
disability to the veteran's service-connected PTSD.  
Accordingly, the requirements for a well-grounded claim for 
secondary service connection have been met.  See Dinsay, 
supra; Wallin, supra.

II.  An increased rating for PTSD

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes September 1998 and August 1999 VA PTSD 
examination reports, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that no PTSD treatment records have been 
submitted in conjunction with this claim.

During the veteran's September 1998 VA PTSD examination, 
which was conducted by a Board of Psychiatry certified 
medical doctor, he reported being 75 years old; that he has 
been married for 50 years; that his PTSD symptomatology is 
manifested by anxiety and mild to moderate depression; that 
he has been prescribed anti-anxiety medication since 1948; 
that he has nightmares relating to World War II (WW II) 
"once every few weeks"; that he has flashbacks "once or 
twice every two weeks"; that he avoids movies and books 
about military events; that he makes an active effort to 
avoid situations, activities, and thoughts that might recall 
wartime experiences and trauma; that he has had a general 
"loss of interest" subsequent to his discharge from active 
duty; that he has mild persistent depression; that he has 
mood shifts and chronic irritability, but that he has no 
difficulty maintaining a loving or caring attitude toward 
others; that he has some degree of psychogenic amnesia, with 
no feelings of a foreshortened future; that he has persistent 
sleep pattern difficulties with episodic awakenings; that he 
has a moderate exaggerated startle response with 
hypervigilence; and that he has mild to moderate difficulty 
concentrating.  He also reported being a farmer from the time 
of his discharge until his retirement, with a few maintenance 
jobs when farming conditions were adverse.  He also reported 
that his interpersonal relationships have been significantly 
impacted by his psychological symptomatology; that he has 
been stress sensitive, tending to withdraw in the face of 
mild to moderate stress; that there has also been emotional 
restriction and blunting of affect due to the persistent 
stress of WW II.

The examiner identified the veteran's current physical 
disabilities, and indicated that there was no evidence the 
veteran was employable at this time.

Upon mental status examination, the veteran was well oriented 
to time, place, and person.  He was able to follow goal ideas 
without difficulty, and no evidence of any tangential thought 
or underlying thinking disorder was found.  His anxiety was 
noted to be moderate with some mild depressive equivalents in 
affect, with a stable mood.  His intelligence was noted to be 
average or above.  His abstract conceptualization was noted 
to be intact, as was recent and remote memory functioning.  
No delusions or hallucinations were noted, nor was suicidal 
ideation.  The examiner indicated that there was history and 
evidence of some obsessive compulsiveness, with associated 
chronic worrying.  The veteran's insight was noted to be 
essentially intact, as was his judgment, with no impairment 
of his ability to manage financial affairs independently.  
The examiner indicated the veteran's PTSD was of a moderate 
degree, and that his employability had been minimally 
impaired by his PTSD symptomatology.  The examiner indicated 
the veteran's moderate psychological disorder was affected by 
both PTSD and non-PTSD stressors, including his physical 
disabilities.  The examiner indicated the veteran was being 
treated with the anti-anxiety medication Alprazolam.  The 
examiner indicated that a brief trial of a modest amount of 
anti-depressant medication that has anxiolytic qualities 
could prove to be helpful.  The diagnoses were: (Axis I) (1) 
PTSD, chronic, moderate severity, (2) dysthymia, mild to 
moderate, secondary to PTSD, (3) physical equivalents of 
anxiety present; (Axis II) deferred; (Axis III) (1) 
cardiovascular disease with hypertension, currently treated, 
(2) severe hearing loss, hearing aid assistance necessary, 
(3) balance of physical evaluation deferred to appropriate 
medical personnel; (Axis IV) stressors, current - moderate, 
secondary to impaired hearing loss and chronic arthritic 
pains; (Axis V) Global Assessment of Functioning (GAF) 
currently approximately 50 to 65.

During the veteran's August 1999 VA PTSD examination, which 
was conducted by a medical doctor, it was indicated that the 
claims file was reviewed.  The veteran reported being 76 
years old, married since August 1947, being the father of 
four children, retiring from farming in 1989 after his first 
heart attack, and taking Alprazolam at bed time as needed for 
sleep.  He reported he currently plays cards, finishes 
furniture, and enjoys family get-togethers.  He generally 
reported fewer current symptoms of PTSD than during his 
September 1998 VA PTSD examination.  Upon mental status 
examination the veteran was noted to be well developed and 
nourished, and in no acute distress.  He maintained good eye 
contact, with no observed abnormal movements or mannerisms.  
He was appropriately groomed with indications of good 
hygiene.  His speech was noted to be clear and coherent, and 
he was oriented to name, place, date, and to the present 
situation.  He was noted to have an organized thought process 
and denied any delusions or hallucinations.  No abnormal 
impulse was noted, and the veteran maintained appropriate 
behavior without any indication of panic attacks or obsessive 
behavior.  He denied any homicidal or suicidal ideation, and 
had good recall of remote and recent events, adequate 
attention, and concentration.  His judgment and insight were 
noted to be intact, and his interaction and communication 
were noted to be quite appropriate to the situation.  The 
examiner indicated that it appeared there was episodic 
recurrence of combat trauma as experienced by the veteran 
during his active duty service.  His major complaint was 
noted to be "unsettled nerves."  The examiner indicated 
that, from a March 1997 VA PTSD examination, there seemed to 
be an increase in the severity of the veteran's PTSD 
disorder.  The examiner recommended an increase in the 
veteran's PTSD rating be considered, as the severity of his 
psychological trauma was expressed more, as compared to the 
March 1997 evaluation.  The diagnoses were: (Axis I) PTSD, 
mild, with episodic depressive rumination, currently stable 
and without any vegetative symptoms or psychotic process; 
(Axis II) none; (Axis III) heart problem, sinus and allergy 
problems, arthritis, bilateral hearing loss, pinched nerve in 
the back; (Axis IV) moderate stressors - poly-medical 
problems, episodic combat trauma; (Axis V) current GAF of 70, 
GAF for past year, 80.

Mental disorders are rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9201-9521.  PTSD is rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  All 
mental disorders are rated in accordance with the General 
Rating Formula for Mental Disorders.  As noted above, the 
veteran has been assigned a 30 percent rating for PTSD under 
§ 4.130, Diagnostic Code 9411.  Under that formula, a 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

As noted above, while the August 1999 VA PTSD examiner 
indicated the veteran's PTSD symptomatology had increased 
since a March 1997 examination, the rating assigned by the RO 
after the March 1997 examination was 10 percent.  The 
veteran's PTSD rating was increased to 30 percent subsequent 
to the September 1998 examination.  In addition, the symptoms 
reported by the veteran, and the GAF score assigned during 
his September 1998 PTSD examination, were more severe, and 
the GAF score was lower, than the symptoms and GAF score 
given during the August 1999 examination.  Also, the 50-65 
GAF score assigned during the September 1998 examination 
indicates mild to moderate symptoms and moderate difficulty 
in social and occupational functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), pp. 46-47 (1994); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A current 
GAF score of 70, and a past year GAF score of 80, were 
assigned during the August 1999 examination.  A GAF score of 
70 indicates some mild symptoms or some difficulty in social 
or occupational functioning, but generally functioning pretty 
well, and having some meaningful interpersonal relationships.  
See DSM-IV, supra.  A GAF score of 80 indicates that, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, and no more than slight 
impairment in social or occupational functioning.  Id.  Thus, 
the Board finds that the current medical evidence indicates 
that the veteran has no more than a mild to moderate PTSD 
illness, with few, and mild to moderate, PTSD symptoms.  
Applying the symptomatology and GAF scores from the August 
1999 examination report to the General Rating Formula for 
Mental Disorders, see Francisco, supra, the Board finds that 
the veteran's symptomatology does not exhibit the necessary 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships as to 
warrant a 50 percent rating under that formula.

Specifically with respect to the effect of the veteran's 
psychiatric impairment on his ability to work, the criteria 
for a 30 percent rating include an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), whereas a 50 percent rating requires 
reduced reliability and productivity which is more than 
occasional.  As noted above, the veteran has not contended 
that his PTSD symptomatology, standing alone, is the primary 
(or even secondary, for that matter) cause of his 
unemployment; he acknowledges that it is his physical 
disabilities which are the reason.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's PTSD, currently rated as 
30 percent disabling.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's representative, in various statements submitted 
during the course of this appeal, has propounded a series of 
procedural objections, most essentially concerning the duty 
to assist found in 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 3.159, but some which have no application to these claims.  
The Board notes the veteran's PTSD examinations were 
conducted by licensed physicians who reviewed his claims 
file.  The Board also notes the veteran's attorney has not 
proffered any medical evidence whatsoever showing that the 
examinations were inadequate.  As noted in Cohen v. Brown, 10 
Vet. App. 128 (1997), health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen, at 140.  

In addition, 38 C.F.R. § 3.327 provides that in general, 
reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
§ 3.328 provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
The Board finds that none of the VA PTSD examiners have 
indicated that the severity of the veteran's PTSD disability 
is either complex or controversial, i.e., that the issue 
under consideration poses a medical problem of such obscurity 
or complexity, or has generated such controversy in the 
medical community at large, as to justify solicitation of an 
independent medical opinion.

A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction.  Hence, contra to the 
attorney's request, the denial of his procedural and "duty 
to assist" contentions is included within the present 
appeal, and does not require a separate notice of 
disagreement, substantive appeal, statement of the case or 
supplemental statement of the case.


I.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

The February 1998 RO decision on appeal denied the veteran's 
claim for entitlement to TDIU.  In a November 1999 decision 
the RO granted a 100 percent schedular rating for the 
veteran's service-connected scarring and retraction, both ear 
drums, nerve deafness.  When a veteran has been assigned a 
100 percent schedular rating for a service-connected 
disability, he is not eligible for a TDIU rating.  See 
38 C.F.R. § 4.16(a) (1999); VAOPGCPREC 6-99; Green v. West, 
11 Vet. App. 472, 476 (1998).  Where, however, as in this 
case, the veteran's TDIU claim was filed on July 15, 1997, 
and his 100 percent schedular rating was assigned an April 
12, 1999 effective date, the issue before the Board is 
whether TDIU can be granted prior to April 12, 1999.

A TDIU claim is a new claim, subject to the requirement that 
it be well grounded, without the requirement that there be 
new and material evidence presented since the time that a 
TDIU rating was previously denied.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  A 38 C.F.R. § 4.16(a) TDIU claim 
is generally well grounded under 38 U.S.C.A. § 5107 (a) when 
a claimant's current service-connected disabilities meet the 
rating-level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See 38 C.F.R. § 4.16(a); Norris (Robert) v. 
West, 12 Vet. App. 413, 419-20; Anderson (Bennie) v. Brown, 5 
Vet. App. 347, 353-54 (1993).

Under 38 C.F.R. §§ 3.340(a), 4.15, generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither non-
service connected disabilities nor (advancing) age may be 
considered, see 38 C.F.R. §§ 3.341(a), 4.19, but the 
veteran's employment history, education and vocational 
attainment, and other factors having a bearing on the issue 
are for consideration.  See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Service connection, on July 15, 1997 was in effect for 
scarring and retraction, both ear drums, nerve deafness, then 
rated as 50 percent disabling; PTSD, then rated as 10 percent 
disabling; tinnitus, then rated as 10 percent disabling.  The 
veteran's combined service-connected disability rating was 60 
percent on January 14, 1997.  Service connection, on April 1, 
1999 was in effect for scarring and retraction, both ear 
drums, nerve deafness, then rated as 50 percent disabling; 
PTSD, then rated as 30 percent disabling; tinnitus, then 
rated as 10 percent disabling.  The veteran's combined 
service-connected disability rating was 70 percent on August 
3, 1998.

The veteran has 3 years of high school and employment 
experience as a farmer and as a maintenance man; he last 
worked in 1989.

The veteran was granted a 100 percent schedular rating, 
effective April 12, 1999, for his service-connected scarring 
and retraction, both ear drums, nerve deafness.

While the veteran met the percentage standards of 38 C.F.R. § 
4.16(a) on August 3, 1998, there is absolutely no medical 
evidence of record which indicates the veteran was unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities on that date, or on any 
date prior to April 12, 1999.  A December 1997 VA 
cardiovascular examination report contains notations that 
sedentary employment was feasible for the veteran, but not 
manual labor.  This opinion, however, was related to the 
veteran's non-service connected cardiovascular problems, and 
not for any service-connected disabilities.

If the veteran fails to meet the percentage standards of 38 
C.F.R. § 4.16(a), but the veteran is unemployable by reason 
of service connected disabilities, the rating board should 
submit the case to the Director, Compensation and Pension 
Service for extra-schedular consideration.  See 38 C.F.R. §§ 
3.321(b)(1), 4.16(b).  In reaching this decision the Board 
considered the issue of whether the veteran's service-
connected disabilities, standing alone, presented an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular rating is warranted.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected disabilities, as to render impractical the 
application of the regular schedular standards.  The evidence 
shows the veteran retired due to a myocardial infarction, and 
that the veteran suffers from coronary artery disease, 
degenerative joint and disc disease of the cervical spine, 
chronic obstructive pulmonary disease, degenerative joint 
disease of the knees, and nerve root irritation to the right 
leg, which are all non-service connected.  There is also no 
medical evidence of record of any recent hospitalizations due 
solely to the service-connected disabilities.  Therefore, the 
Board concludes that referral to the appropriate officials 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the Board finds the veteran's TDIU claim not 
well grounded.



ORDER

The claim of entitlement to service connection for a heart 
disorder, secondary to service-connected PTSD, is well 
grounded.  To this extent only, the appeal is granted.

An increased evaluation for post-traumatic stress disorder is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

As noted above, the Board has found the veteran's claim for 
entitlement to service connection for a heart disorder, 
secondary to service-connected PTSD, well grounded.  With a 
well-grounded claim arises a duty to assist the veteran with 
the development of the evidence.  38 U.S.C.A. § 5107(a) (West 
1991).  In reviewing the claims file, the Board notes that 
the veteran's private physician, who rendered a June 1997 
statement relating the veteran's non-service connected heart 
condition to his service-connected PTSD, has submitted no 
treatment or clinical records regarding the veteran's heart 
disability.  Thus, there is no basis for determining whether 
his opinion is substantiated by those records.  Accordingly, 
those records should be obtained.  When the veteran has 
provided concrete data as to time, place and identity, VA 
must provide assistance in obtaining relevant records from 
private physicians, and must obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence already of record.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

Also, the December 1997 VA cardiovascular examination report, 
while indicating "that there is no scientific evidence in 
the medical literature to directly correlate the anxiety as 
an etiology of atherosclerotic heart disease," also notes 
that "it cannot be entirely ruled out either."  In light of 
the vagueness of the June 1997 statement, which notes that 
"[t]he [veteran's] coronary problems could in part be 
related to, at least indirectly, the presence of [PTSD] as he 
is quite anxious and this I feel did contribute somewhat to 
his problem," the Board finds that a clear, authoritative 
medical opinion, rendered after a review of the medical 
evidence now of record, and the private clinical records 
pertaining to the veteran's heart condition, is necessary to 
properly adjudicate the veteran's secondary service 
connection claim.  When, during the course of review, it is 
determined that further evidence or clarification of the 
evidence is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran's 
private physician, J. W. Hervert, M.D., 
and request all medical records 
documenting all treatment, including 
hospitalization, for the veteran's heart 
disorder.  These records should be 
associated with the claims file.  Should 
these records not be obtained, the 
specific reasons therefore should be set 
forth in the claims file.

2.  After completion of the above 
development, and even if no records are 
obtained, the RO should request a VA 
cardiologist to review the claims file 
and provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's non-service connected heart 
condition is proximately due to or the 
result of his service-connected PTSD 
disability.  The physician is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's non-service connected heart 
condition has been proximately aggravated 
as a result of the veteran's service-
connected PTSD.  If the response to the 
second question is in the affirmative, 
the physician is requested to provide an 
opinion as to the degree of that 
aggravation.  It is imperative that the 
claims file be made available to and be 
reviewed by the physician in connection 
with these opinions.

If the physician determines that a new VA 
cardiovascular examination of the veteran 
is necessary, the RO should arrange for 
that examination, and indicate that a 
cardiologist should conduct it.  If a new 
examination is indicated, all special 
studies and tests deemed medically 
necessary to evaluate the veteran's heart 
disability should be accomplished.  To 
the extent possible, the examiner should 
clearly describe the symptoms and medical 
findings which are, at least as likely as 
not, attributable to the veteran's PTSD 
proximately causing or aggravating, or 
not causing or aggravating, the veteran's 
heart condition.  The report of 
examination must include the complete 
rationale for all opinions expressed, 
must note the examiner reviewed the 
claims file, and should be typed (if 
possible).

3.  After completion of the above the RO 
should review the report and the 
requested opinions to determine if they 
are sufficient to properly adjudicate the 
veteran's claim, and, if necessary, to 
rate any disability related to secondary 
service connection.  If not, the report 
should be returned as inadequate for 
rating purposes.

4.  After completion of the above, and 
completion of any additional development 
deemed necessary by the RO or the 
physician, the RO should review the 
record and adjudicate the veteran's 
secondary service connection claim.  
Unless the full benefit sought is 
granted, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an appropriate time 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The Board intimates 
no opinions as to the eventual determinations to be made.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 



